 


110 HR 2953 IH: Rural Broadband Access Enhancement Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2953 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Space introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Rural Electrification Act of 1936 to improve the application process for the rural broadband program of the Department of Agriculture. 
 
 
1.Short titleThis Act may be cited as the Rural Broadband Access Enhancement Act.  
2.Definition of eligible rural communitySection 601(b)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)(2)) is amended to read as follows: 
 
(2)Eligible rural communityThe term eligible rural community means any area of the United States— 
(A)which is not included within the boundaries of any city, town, borough, or village, whether incorporated or unincorporated, with a population of more than 20,000 inhabitants; 
(B)which is not in the urbanized area contiguous and adjacent to such a city, town, borough, or village; and 
(C)the average median household income of which is not more than 80 percent of the national average median household income.. 
3.Improvements to application process 
(a)Equity requirementsSection 601(c) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)) is amended by adding at the end the following: 
 
(3)Equity requirementsThe Secretary shall not approve an application submitted pursuant to this section to serve— 
(A)an area in which at least 40 percent of the population does not have access to broadband service, unless the value of the assets of the applicant not pledged or hypothecated for any other purpose equals at least 10 percent of the principal amount of the loan which is the subject of the application; or 
(B)any other area, unless value of the assets referred to in subparagraph (A) equals at least 15 percent of the principal amount of the loan involved.. 
(b)Reduction in application paperworkSection 601(c) of such Act (7 U.S.C. 950bb(c)), as amended by subsection (a) of this section, is amended by adding at the end the following: 
 
(4)Paperwork reductionThe Secretary shall take such steps as are necessary to reduce the paperwork required of applicants under this section.. 
(c)OutreachSection 601 of such Act (7 U.S.C. 950bb) is amended by redesignating subsections (i) through (k) as subsection (j) through (l), respectively, and inserting after subsection (h) the following: 
 
(i)OutreachThe Secretary shall conduct outreach designed to inform the population of areas in which there is no or limited broadband service of the program carried out under this section.. 
4.Ban on loan or loan guarantee for new broadband service in community with several service providersSection 601(c) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)), as amended by section 3 of this Act, is amended by adding at the end the following: 
 
(5)Ban on loan or loan guarantee for new broadband service in community with 3 or more service providersThe Secreary shall not approve an application for a loan or loan guarantee under this section for the provision of new broadband service to an eligible rural community in which the service is provided by 3 or more entities.. 
5.Elimination of limitation on eligibility based on number of subscriber lines 
(a)In generalSection 601(d) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(d)) is amended by striking paragraph (3). 
(b)Limitations on amounts made available for entities with various shares of installed telephone suscriber linesSection 601(k) of such Act (7 U.S.C. 950bb(k)), as so redesignated by section 3(c) of this Act, is amended by adding at the end the following: 
 
(5)Limitations on amounts made available for entities with various shares of installed telephone suscriber lines 
(A)Not more than 10 percent of the amounts made available for each fiscal year under this subsection may be used to provide loans or loan guarantees to entities with more than 10 percent of the telephone subscriber lines installed in the aggregate in the United States. 
(B)Not more than 40 percent of the amounts made available for each fiscal year under this subsection may be used to provide loans or loan guarantees to entities with not less than 2 percent and not more than 10 percent of the telephone subscriber lines installed in the aggregate in the United States.. 
6.Limitation on term of loans and loan guaranteesSection 601(g)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(g)(2)) is amended by striking the useful life of the assets constructed, improved, or acquired with the proceeds of the loan or extension of credit and inserting 35 years.  
7.Reporting requirementsSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb), as amended by section 3(c) of this Act, is amended by redesignating subsections (k) and (l) as subsection (l) and (m), respectively, and inserting after subsection (j) the following: 
 
(k)Annual reportsNot later than October 1 of each year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the status of the program under this section, which shall include, with respect to the period covered by the report— 
(1)the number of applications submitted pursuant to this section; 
(2)the number of the applications that were approved; 
(3)the identity of the communities served by the applicants with approved applications; 
(4)the type of services offered by applicants for, and recipients of, loans or loan guarantees under this section; 
(5)the speed of the broadband service offered by the applicants and recipients; 
(6)how long it took to respond to the applicants; and 
(7)the outreach efforts conducted by the Secretary under subsection (i)..  
 
